PER CURIAM.
The assignments of error are many; those requiring consideration are few. The jurisdiction of the court below was questioned, but in effect was conceded during the argument. The decree appealed from properly disposed of the funds arising from the sale of the assets of the insolvent corporation, and under the circumstances plainly set forth by the pleadings and testimony, it justly directed the payment of the receiver’s certificates. To have directed the payment of debts due the stockholders in preference to said certificates would have been inequitable, would virtually have been borrowing from innocent parties, and applying the money so obtained for the reimbursement of stockholders, who to say the least participated in all the transactions from which came the loss and insolvency referred to in the proceedings in this case. We find no error.
Affirmed.